Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.) Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 12/28/21, with respect to newly added claims 15-16 have been fully considered and are persuasive.  Previously allowed 

5.) Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A focus adjustment apparatus comprising at least one processor which functions as: 
a change unit configured to change the AF setting, 
wherein, in a case where the AF setting is changed after an previous execution of selection processing, the selection unit determines whether to execute selection processing based on the main subject selected in the previous execution of selection processing or whether to execute the selection processing independently of the main subject selected in the previous execution of selection processing, according to a change content of the AF setting.”

Dependent Claims 2-12 are allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A focus adjustment method executed by a focus adjustment apparatus, comprising: 
changing the AF setting; and 
in a case where the AF setting is changed after an previous execution of selection processing, determining whether to execute selection processing based on the main subject selected in the previous execution of selection processing or whether to execute the selection processing this time independently of the main subject selected in the previous execution of selection processing according to a change content of the AF setting.”

Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium which stores a program for causing a computer to execute a focus adjustment method comprising: 
changing the AF setting; and 
in a case where the AF setting is changed after a previous execution of selection processing, determining whether to execute selection processing based on a main subject selected in the previous execution of selection processing or whether to execute the selection processing independently of the main subject selected in the previous execution of selection processing according to a change content of the AF setting.”

In regard to independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A focus adjustment apparatus comprising at least one processor which functions as: 
a change unit configured to change the AF setting, 
wherein, in a case where the AF setting is changed after an execution of a first selection processing, the selection unit determines whether to execute a second selection processing based on the main subject selected in the first selection processing or whether to execute the second selection processing independently of the main subject selected in the first selection processing, according to a change content of the AF setting.”

Dependent Claim 16 is allowed due to its dependence on allowed independent claim 15. 

The following are the closest prior-art of record:

Hoshino et al. (US Pub No.: 2020/0236291A1) disclose a focus adjustment method comprising setting a first range including at least one AF area, or a second range including the first range, every time the defocus amount is detected, selecting the first range or the second range based on a focus target position of an AF area included in the second range, and a reference position, updating the reference position based on the plurality of focus target positions of AF areas included in the range that has been selected, and the reference position, and selecting an AF area used in the focus adjustment from the plurality of AF areas, based on the plurality of focus target positions of AF areas included in the range that has been selected, and the reference position that has been updated.

Suzuki et al. (US Pub No.: 2020/0106953A1) disclose an object detection apparatus that includes a processor including hardware, the processor being configured to: sequentially acquire image data; detect a plurality of objects that appear in an image corresponding to the image data every time the image data is acquired; set a priority of each of the objects; change the priority of each of the objects based on a detection result; and change an imaging parameter at a time of imaging, based on an object with a high priority.

Sato (US Pub No.: 2019/0116311A1) discloses that in a tracking priority mode, when tracking is not specified by the user (tracking standby state or tracking release state), the subject determined to be the main subject by the digital camera 100 automatically becomes the AF target ( focus adjustment position). When a person's face is detected, the digital camera 100 preferentially determines the detected person's pupil or face as a main subject and sets the main subject as an AF target. When no person's face is detected, the digital camera 100 automatically determines the main subject according to a predetermined condition such as a moving object, a subject having a high contrast value, and a subject near the center and sets the main subject as an AF target. After tracking is specified by the user, the digital camera 100 keeps tracking the subject specified in the LV image and sets the subject currently being tracked as an AF target. For example, when the user specifies tracking a pupil or face of a person A (tracking in progress), the digital camera 100 keeps tracking the pupil or face of the person A even if the person A moves in the LV image and sets the pupil or face as an AF target.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697